Vanderburgh, J.,
in delivering the opinion of the Court, said : The defendant, on September 9, 1881, specially authorized one Wheeler, as his agent, to sell the real property in controversy, and to execute a contract for the sale of the same. He in like manner on the same day empowered one Fairchild to sell the same land; the authority of the agent in each instance being limited to the particular transaction named. On the same day Wheeler effected a sale of the land, which was consummated by a conveyance. Subsequently, on September lUtb, Fairchild, as agent for the defendant, and having no notice of the previous sale made by Wheeler, also contracted to sell the same land to this plaintiff, who, upon the defendant’s refusal to perform on his part, brings this action for damages for breach of contract. This is a case of special agency *28and there is nothing in the case going to show that the plaintiff would be estopped from setting up .a revocation of the agency prior to’the sale by Fairchild. A revocation may be shown by the death of the principal, the destruction of the subject-matter,'or the determination of ■his estate by a sale, as well as by express notice. The plaintiff had a right to employ several agents, and the act of one in making a sale would preclude the others without any notice, unless the nature of his contract with them required it. In dealing with the agent the plaintiff took the risk of the revocation of his agency. 1 Parsons on Cont. 71.
Order affirmed.— The Reporter.